Citation Nr: 0025053	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that the appellant had 
not submitted new and material evidence to reopen this claim.  

This claim is the subject of the REMAND herein.


FINDINGS OF FACT

1.  In June 1981, the Board denied, on the merits, the 
appellant's claim for service connection for schizophrenia. 

2.  Some of the evidence received since 1981 in support of 
the appellant's attempt to reopen his claim for service 
connection is new and material. 

3.  The appellant's claim for service connection for an 
acquired psychiatric disorder is plausible, but the RO has 
not obtained sufficient evidence for a fair disposition of 
this claim.


CONCLUSIONS OF LAW

1.  The June 1981 Board decision denying service connection 
for a psychiatric condition is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West Supp. 2000).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for an acquired 
psychiatric disorder is well grounded, and VA has not 
satisfied its statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a psychiatric disorder in 1975.  Evidence of record 
obtained in connection with that claim included the service 
medical records; the report of a VA examination conducted in 
1980; lay statements; a report from Curtis Steele, M.D.; 
medical reports of examination or treatment from Louis 
Campos, M.D., Alfred Gould, M.D., and Robert Hall, M.D.; a 
letter from Pointe Coupee Mental Health Clinic; and VA 
records concerning hospitalization in 1975 and 1976. 

To briefly summarize the above evidence, the appellant was 
hospitalized for psychiatric treatment during service.  He 
began complaining of symptoms such as anxiety and paranoia in 
1974.  It was noted that he had consumed a variety of illegal 
substances, to include LSD and marijuana.  Initially it was 
thought that he was exhibiting toxic psychosis due to LSD 
use, but this was not proven.  During two separate periods of 
hospitalization, two different psychiatrists observed him, 
and he underwent psychological testing in an effort to make a 
specific diagnosis.  It was determined that the criteria for 
diagnosis of psychosis were not met.  The diagnoses were drug 
use abuser and personality disorder, with many paranoid 
features.  Both psychiatrists rendered these diagnoses during 
the separate periods of hospitalization.  The second 
psychiatrist concluded that all of the behavior exhibited by 
the appellant during hospitalization, although suggestive of 
a psychosis, was consistent with diagnosis of a paranoid 
personality disorder, and some of the "psychotic-like" 
symptoms may be the result of drug-induced effects.

After discharge from service, the appellant received 
treatment and hospitalization for continuing psychiatric 
complaints.  VA hospitalization from February to March 1975 
yielded diagnoses of paranoid schizophrenia and drug abuse.  
It was noted that the appellant reported a drug use history 
that included PHC, Windowpane, Acid, Mescaline, Speed, 
Cranks, and marijuana.  VA hospitalization from January to 
March 1976 also yielded diagnoses of paranoid schizophrenia 
and drug abuse.  In contrast, VA hospitalization from March 
to May 1976 yielded diagnoses of paranoid personality and 
drug abuse associated with the personality disorder.  It was 
noted that the admitting diagnosis of paranoid schizophrenia 
was incorrect based on the appellant's symptoms and behavior.  
Rather, he only wanted to be hospitalized so he could obtain 
medication, which was consistent with his past use of illegal 
substances.  

Dr. Hall agreed with the diagnoses rendered during the March 
to May 1976 VA hospitalization.  Pointe Coupee Mental Health 
Clinic noted that the appellant was hospitalized at East 
Louisiana State Hospital from October to December 1977 with a 
diagnosis of psychotic depression.  Dr. Gould merely noted 
the prior diagnoses of psychotic depression, paranoid 
personality, and drug abuse.  Dr. Campos diagnosed anxiety 
and depression.  Dr. Steele interviewed the appellant in 
connection with his claim for Social Security disability 
benefits and rendered a diagnosis of paranoid schizophrenia 
based on symptoms of hypochondria, referentiality, 
persecutory thought, auditory hallucinations, inappropriate 
affect, and marked autism.  At no time did the appellant 
relate to Dr. Steele his extensive history of drug use.  The 
appellant underwent a VA examination in October 1980, which 
also yielded diagnosis of paranoid schizophrenia.  The 
appellant stated to the examiner that he had no difficulties 
until someone "slipped him some acid" during service.  

A June 1981 Board decision denied service connection for 
schizophrenia.  One of the Board members that signed the 
decision was a medical doctor.  It was determined that:  (1) 
the appellant did not have a psychiatric disorder during 
service; (2) compensation could not be granted for a 
personality disorder; (3) although diagnosis of a psychiatric 
disorder (schizophrenia) was rendered within the year after 
service, this diagnosis was later determined to be incorrect 
and the findings supported diagnosis of a personality 
disorder - therefore, a psychiatric disorder was not present 
within the first post-service year; and (4) although a 
psychiatric disorder was present as of 1980, it was not shown 
to be related to service.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West Supp. 2000); 38 C.F.R. § 20.1100 (1999).  Since 
reconsideration has not been ordered in this case, the June 
1981 Board decision is final.

In 1998, the appellant again filed a claim for service 
connection for a psychiatric disorder.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the decision on appeal, the RO adjudicated this issue 
according to the definition of material evidence enunciated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim under the most recent 
legal definition.  He was provided notice of the applicable 
laws and regulations regarding new and material evidence, 
including 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Furthermore, the Board's review of this 
claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome, and the Board herein resolves this 
issue in the veteran's favor.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

The evidence received subsequent to June 1981 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since June 1981, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) VA records concerning hospitalization in 1976; (3) 
hospitalization records from East Louisiana State Hospital 
dated between 1977 and 1989; (4) treatment records and 
statements from Dr. Gould; and (5) hospitalization records 
from Greenwell Springs dated in 1992.  

To the extent that the appellant contends that he has a 
psychiatric disorder as a result of his military service, to 
include the contention that it is related to someone slipping 
him a drug during service, this evidence is not new.  Prior 
to 1981, he had made detailed statements concerning such 
allegations.  He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the June 1981 
Board decision and is not new for purposes of reopening a 
claim.

Some of the additional medical evidence is either duplicative 
or cumulative of evidence associated with the claims file in 
June 1981.  The VA records regarding hospitalization in 1976 
were associated with the claims file in 1981.  Also, the fact 
that the appellant was hospitalized in 1977 at East Louisiana 
State Hospital with a diagnosis of psychotic depression was 
known in 1981.  Moreover, to the extent that the additional 
medical evidence shows diagnoses of paranoid schizophrenia 
and paranoid personality disorder, such facts are cumulative 
since those same diagnoses were of record in 1981.

The rest of the evidence received since June 1981 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has submitted material 
evidence.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The totality 
of the evidence shows treatment for psychiatric symptoms 
during service, as well as diagnoses of paranoid 
schizophrenia within the first post-service year and 
continued treatment for the same condition.  Moreover, the 
new evidence contains opinions that the appellant's 
psychiatric disorder is related to service.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

The appellant's reopened claim is also well grounded.  See 
Elkins.  The medical evidence shows that the appellant was 
diagnosed with paranoid schizophrenia within the first post-
service year, and he currently has the same condition.  The 
service medical records clearly show treatment for 
psychiatric symptoms, although the exact diagnosis is 
debatable.  Medical professionals have stated that the 
appellant's paranoid schizophrenia is due to drug abuse 
during service.  See East Louisiana State Hospital record 
dated in April 1979 indicating the appellant has a "history 
of psychiatric problems since approximately 1975, possibly in 
some part related to his drug abuse while in service"; East 
Louisiana State Hospital record dated in April 1979 
indicating that the appellant "began using drugs while in 
the service and has experienced some psychotomimetic symptoms 
as a result of 'flashbacks' or acute intoxication"; East 
Louisiana State Hospital record dated in October 1977 
indicating the appellant had "gotten on some type of drugs 
in the service which causes him to have flashbacks or periods 
of irrational behavior."  Furthermore, there are also 
statements from medical professionals indicating that the 
appellant's "mental illness began while he was in the 
service," and that he has a "history of mental illness 
dating back to his military service.  See East Louisiana 
State Hospital record dated in July 1989.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.  See, e.g., Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" link 
enough to well grounded claim).  

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  The appellant having presented a 
well-grounded claim, the Department has a duty to assist in 
the development of facts relating to the claim.  38 U.S.C.A. 
§ 5103 (West 1991); 38 C.F.R. § 3.103 (1999).  The Board 
concludes that VA has not satisfied its duty to assist the 
appellant in the development of this claim.  The record does 
not contain sufficient evidence to decide his claim fairly.  
Accordingly, further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107, and the claim is REMANDED for the development 
discussed below. 


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the claim is reopened and well 
grounded, and, to that extent only, the appeal is granted.


REMAND

The issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen the claim.  It 
would be prejudicial to the appellant if the Board were to 
proceed to decide the question of service connection at this 
point, since the Board finds that additional evidentiary 
development is necessary for a fair decision in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Several diagnoses have been rendered to account for the 
appellant's psychiatric symptomatology.  Also, several 
medical professionals have concluded that the appellant's 
symptoms are due to drug abuse during service.  However, 
there is no indication that any opinion was based upon review 
of pertinent medical evidence.  It is necessary that a 
medical professional review the claims file, including the 
service medical records, and provide an opinion as to the 
exact nature and etiology of any current psychiatric 
disorder.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

The evidence indicates that the appellant is receiving Social 
Security disability benefits due to his psychiatric disorder.  
The RO should request all medical and adjudication records 
relating to his Social Security disability benefits.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight). 

Further, the appellant has clearly received extensive 
inpatient and outpatient psychiatric treatment since his 
discharge from service.  He submitted many private medical 
records in connection with his claim to reopen.  It appears 
that additional relevant evidence exists.  In his 1975 claim, 
the veteran stated that he was treated by Dr. Billy Floyd in 
February 1975.  He has also been treated at the Margaret 
Dumas Memorial Mental Health Center and by Drs. Durand and 
Durel.  It also appears that his complete treatment records 
from Dr. Louis Campos have not been obtained.   Accordingly, 
the RO should obtain these records on remand, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this claim is REMANDED for the following:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
psychiatric disorder since his separation 
from service in February 1975.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the Baton Rouge, Shreveport, Texas, and 
North Little Rock VA Medical Centers, as 
well as in complete treatment records from 
Dr. Billy Floyd, Dr. Louis Campos, Dr. 
Durand, and Dr. Durel and at Margaret 
Dumas Memorial Mental Health Center.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  See 38 U.S.C.A. 
§ 5106 (West 1991).  Associate all 
correspondence and any records received 
with the claims file.

3.  After receiving the above records, 
schedule the appellant for a VA 
examination by a panel of three 
psychiatrists.  The appellant is hereby 
advised that it is incumbent upon him to 
submit to a VA examination if he is 
applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  If he fails to report for a 
scheduled examination, without good 
cause, his claim will be decided based on 
the evidence of record, which may be 
insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b) 
(1999).  

The examiners should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiners are asked to indicate that 
they reviewed the claims folder.  All 
necessary tests, 


including psychological testing if 
indicated, should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
report.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses with 
any current findings in order to obtain 
a complete picture of the nature of the 
appellant's psychiatric status. 

After review of the claims file, the 
examiners should confer and discuss the 
appellant's case and thereafter render an 
opinion as to the date of onset and 
etiology of any current psychiatric 
disorders.  Is it at least as likely as 
not that a psychosis was present during 
service or within the first post-service 
year?  Is it at least as likely as not 
that any current psychiatric disorder is 
related to any in-service disease or 
injury?  The examiners must specifically 
discuss the role of the appellant's drug 
use in the development or etiology of the 
current condition(s).  

The examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition in 
issue, such testing or examination is to 
be accomplished.

4.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development 


actions have been conducted and completed 
in full.  If the examination report does 
not include adequate responses to 
the specific opinions requested, the 
report must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, readjudicate the 
appellant's claim for service connection 
for an acquired psychiatric disorder with 
consideration of the additional evidence 
developed upon remand.  In adjudicating 
the claim, the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn from this action regarding the final 
disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



